Continuation of Box 12

Applicant's arguments filed 12 April 2021 have been fully considered but they are not persuasive. 
Applicant argues that in the present invention, the claimed percentages of more than 70 mol% to 95 mol% or less and 1 mol% or more to less than 40 mol% refer to an amount of OH groups in the side chains that have been modified with a compound having a radically polymerizable group.  Applicant argues that the “introduction rate” disclosed by Masuhara is based on the OH groups of cyclodextrin, namely the total number of OH groups in the side chains and OH groups on the cyclodextrin ring.  Applicant states that this is distinct from the claims, which recite an introduction rate only in terms of side chain OH groups and not OH groups on the cyclodextrin ring.
Applicant’s attention is directed to page 2, paragraph [0026] of Masuhara.  The reference presents two alternatives for introduction of a radically polymerizable group.  The group may be introduced to a hydroxyl group of cyclodextrin as acknowledged in Applicant’s remarks.  Alternatively, the radically polymerizable group may be introduced to a hydroxyl group at an end of a side chain (i.e. side chain OH group).  
These two alternatives exist because side chain modification of the cyclic molecule in Masuhara’s polyrotaxane is optional rather than required.  See, e.g., page 2, [0023] (“[w]hen cyclodextrin is used as the cyclic molecule, a part of hydroxy groups may be substituted . . . “).  Side chain modification appears to be used exclusively with cyclodextrin as a means of imparting solubility.  Side chain modification is not discussed in relation to other types of cyclic molecules including the cyclic polyethers, cyclic polyesters, and cyclic polyether amines disclosed at page 2, [0020].
When reading Masuhara as a whole, one of ordinary skill in the art would understand that a radically polymerizable group will be introduced to OH groups on the cyclic molecule when no side chain substitution is present, and that a radically polymerizable group will be introduced to OH groups on the side chain when side chain substitution is present.
At page 2, [0027], Masuhara discusses “introduction rate”.  One of ordinary skill in the art would understand this rate to apply to either approach to “introduction” discussed in the preceding paragraph.  When Masuhara is considered in its entirety, one of ordinary skill in the art would understand that when side chains are present, radically polymerizable groups are introduced to OH groups on the side chains and that the introduction rate of such polymerizable groups may be 1-90% based on the number of side chain OH groups.    
Shimizu teaches polyrotaxanes comprising cyclodextrin rings with side chain OH groups introduced by hydroxypropylation followed by ring opening polymerization of e-caprolactone (p. 4, [0059], [0062], [0063]).  When seeking to modify Shimizu in view of Masuhara, one of ordinary skill in the art would understand that the appropriate interpretation of Masuhara’s “introduction” and “introduction rate” relates to introduction of radically polymerizable groups on side chain OH groups rather than unmodified OH groups on the cyclodextrin ring.  Therefore, the combination of Shimizu and Masuhara teaches toward an introduction rate that is consistent with Applicant’s construction of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762